Citation Nr: 0510033	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  01-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied entitlement to service 
connection for a low back disability.  The veteran testified 
before the undersigned at a Travel Board hearing in July 
2002.  The transcript is associated with the claims folder.  

The Board subsequently determined that the correct issue on 
appeal was whether new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a low back disability due to a prior final 
decision in September 1991.  By decision dated in December 
2002 the Board reopened the veteran's low back claim and in 
November 2003 the Board remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2003, the Board requested that the veteran be 
afforded an orthopedic examination to determine the nature, 
etiology and date of onset of his low back pathology.  The 
examiner was specifically requested to give an opinion as to 
the following:  "whether it is more likely, less likely or 
as likely as not that any found back disorder is related to 
the veteran's military service."   

The record reveals that the veteran was afforded a VA 
examination of the low back in August 2004.  In this 
examination report, the examiner gave a history of the 
veteran's disabilities as reported by the veteran, reported 
findings on physical examination (including range of motion), 
and diagnosed the veteran with degenerative disc disease and 
degenerative joint disease of the lumbar spine.  The last 
paragraph of the examiner's report states: "It is my opinion 
as an orthopedic surgeon that the initial onset of the 
veteran's lumbar spine condition is more likely than not been 
the initial factor causing or starting the lumbar back 
condition.  The veteran's back condition now; however, (with 
MRI and x-ray evidence of significant degenerative disc 
disease and arthritis and stenosis) was more than likely 
worsened by the two injuries to his lumbar back after the 
military service."  This statement does not specify what 
"lumbar condition" had its onset in service as requested in 
the remand.  A remand is required so that VA may attempt to 
clarify the August 2004 examiner's statement.

Also, the veteran has alleged that he was treated at the West 
Duluth Clinic in Duluth, Minnesota from 1963 to 1966, and 
again from 1969 to 1975.  VA requested these records in 
correspondence dated in June 2002.  West Duluth responded to 
this request in July 2002 and informed VA that a more 
recently dated and signed authorization form was needed to 
complete the request.  VA obtained a more recent 
authorization form from the veteran in March 2003 and this 
form along with another request for the records was sent in 
April 2003.  However, there is no indication in the claims 
folder that West Duluth ever responded to this second 
request. 

Finally, correspondence dated in April 1997 shows that the 
veteran was awarded Social Security disability benefits 
effective April 1997.  A handwritten notation in the claims 
folder shows that the Social Security Administration (SSA) 
did not examine the veteran, and rated him solely based on 
"medical records sent."  However, it is unclear what 
medical records, if any, were sent by SSA.  Furthermore, the 
administrative decision granting the veteran Social Security 
disability benefits is not on file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
veteran and his representative all 
medical records from the West Duluth 
clinic, specifically those from 1963 
through 1975.  The claimant should either 
submit the records himself or provide the 
necessary authorization to the RO.  Once 
obtained, the RO should request these 
records again.  All documents regarding 
this request must be permanently 
associated with the claims folder.  If 
the records are unobtainable, a negative 
reply must be noted in writing and 
associated with the claims folder.

2.  The RO should contact the Social 
Security Administration and obtain 
administrative decisions and all medical 
records used in determining the 
claimant's entitlement to Social Security 
benefits in April 1997, specifically 
those records regarding his lower back 
disability.  Once obtained, all documents 
must be permanently associated with the 
claims folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

3.  The RO should request that the 
August 2004 VA examiner supplement his 
report and specifically include an 
opinion as to what current back 
disability(ies) are attributed to the 
veteran's service.  The claims folder 
must be made available to the examiner 
for review.  Diagnoses listed included 
degenerative disc disease and 
degenerative joint disease of the 
lumbar spine, spinal stenosis and 
postoperative lumbar discectomy.  The 
examiner should specify which of these 
disabilities had their onset in 
service or are otherwise related to 
active duty.  

4.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied the RO must 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




